DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 5 and 13 are objected to because of the following informalities:

4.	Claim 5 recites in line 2 “the first conductive type semiconductor layer injects electrons into the active layer” which should be changed to along the lines of “the first conductive type semiconductor layer injects holes. Appropriate correction is required.

5.	Claim 13 recites in line 2 “the first conductive type semiconductor layer injects electrons into the active layer” which should be changed to along the lines of “the first conductive type semiconductor layer injects holes

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as obvious over Chae et al. (US 2019/0164945 A1), hereinafter as Chae, in view of Choi et al. (KR 2016/0046186 A, see attached translation document), hereinafter as Choi.

7.	Regarding Claim 1, Chae discloses a micro light-emitting diode (LED) (see Figs. 16-17A and [0419] “light emitting stacked structure”, see [0431] “thickness of about 2000 angstroms to about 2 micrometers” and [0290] “a light emitting device or a light emitting diode according to exemplary embodiments may include a micro LED”) comprising:
	a first conductive type semiconductor layer (element 221, see [0425] “The first semiconductor layer 221 may be a semiconductor layer that includes a first conductive type impurity”) and a second conductive type semiconductor layer (element 225, see [0425] “the second semiconductor layer 225 may be a semiconductor layer that includes a second conductive type impurity”); and
an active layer (element 223, see [0424] “active layer 223”) disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer (see Fig. 17A) and having a single quantum well structure (see [0434] “The active layers 223, 233, and 243 of the first, second, and third epitaxial stacks 220, 230, and 240 may have a single quantum well structure”).
Chae does not appear to explicitly disclose wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1.
	Choi discloses (see attached translation document Fig. 3 and pg. 2 “light emitting device”) wherein the single quantum well structure (element 120 and see pg. 5 “active layer 120 optionally includes a single quantum well”) is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer (element 115, and see pg. 3 “first conductivity type semiconductor layer 115”) or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 (see pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
	The ratio of conduction band offset relationship between the first conductive type semiconductor layer and the second conductive type semiconductor layer as taught by Choi is incorporated as the ratio of conduction band offset relationship between the first conductive type semiconductor layer and the second conductive type semiconductor layer of Chae.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 as taught by Choi as wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 of Chae because the combination allows for preventing deterioration of the crystal quality of the first and second semiconductor layers (see Choi pg. 4);
	the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conduction band offset ratio relationship between first conductive type semiconductor layer and second conductive type semiconductor layer in a single quantum well light emitting diode device for another to obtain predictable results (see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”);
	furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.

8.	Regarding Claim 2, Chae and Choi disclose the micro LED of claim 1, wherein the active layer is disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer, on the first conductive type semiconductor layer (see Chae Figs. 16-17A).

9.	Regarding Claim 3, Chae and Choi disclose the micro LED of claim 2, wherein:
the first conductive type semiconductor layer injects holes into the active layer (see Chae [0434] element 221 is n-type which injects holes), and
the second conductive type semiconductor layer injects electrons into the active layer (see Chae [0423] element 225 is p-type which injects electrons).

10.	Regarding Claim 4, Chae and Choi disclose the micro LED of claim 3, wherein the single quantum well structure is formed so that a ratio of the conduction band offset of the second conductive type semiconductor layer and the valence band offset of the first conductive type semiconductor layer becomes greater than 0 and less than 1 (see Choi pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.).

11.	Regarding Claim 5, insofar as the claim can be interpreted and understood despite the objections, Chae and Choi disclose the micro LED of claim 2, wherein:
the first conductive type semiconductor layer injects electrons into the active layer (see Chae [0434] element 221 is n-type which injects holes), and
the second conductive type semiconductor layer injects electrons into the active layer (see Chae [0423] element 225 is p-type which injects electrons).

12.	Regarding Claim 6, Chae and Choi disclose the micro LED of claim 5, wherein the single quantum well structure is formed so that a ratio of the conduction band offset of the first conductive type semiconductor layer and the valence band offset of the second conductive type semiconductor layer becomes greater than 0 and less than 1 (see Choi pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.).

13.	Regarding Claim 7, Chae and Choi disclose the micro LED of claim 1, wherein the active layer generates light having a predetermined wavelength by a combination of electrons and holes injected from the first conductive type semiconductor layer and the second conductive type semiconductor layer, respectively (see Chae Fig. 17A n-type semiconductor element 221, light emitting single quantum well element 223, and p-type semiconductor element 225 which structure results in a predetermined wavelength which determines the color;
see Chae [0437-0440] “When displaying the colors, the light emitting stacked structure having the above-described structure provides the different color lights through areas overlapped with each other rather than providing the different color lights through different areas on a plane, and thus a light emitting element may be downsized and integrated.” And see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element” and pg. 5 “The active layer 120 may selectively emit light within a wavelength range from visible light to ultraviolet light, and may emit light having a peak wavelength of a visible light ray or light having a blue peak wavelength, but the present invention is not limited thereto.”).

14.	Regarding Claim 9, Chae and Choi disclose the micro LED of claim 1, wherein the micro LED
has a symmetrical structure according to which the first conductive type semiconductor layer and the second conductive type semiconductor layer are composed of an identical material, or
has an asymmetrical structure according to which the first conductive type semiconductor layer and the second conductive type semiconductor layer are composed of different materials
(see Choi pg. 5 and pg. 19 [0049] the first semiconductor layer is AlaInbGa1-a-bN(0≤a≤1, 0≤b≤1, 0≤a+b≤1) and the second semiconductor layer is AlcIndGa1-c-dN(0≤c≤1, 0≤d≤1, 0≤c+dy≤1;
Note, the claim requires for the two semiconductor layers to be either the same material or different material which are the only two relationships possible between the two semiconductor layers).
15.	Regarding Claim 10, Chae discloses a method of fabricating a micro light-emitting diode (LED) (see Figs. 16, 17A and [0419] “light emitting stacked structure”, see [0431] “thickness of about 2000 angstroms to about 2 micrometers” and [0290] “a light emitting device or a light emitting diode according to exemplary embodiments may include a micro LED”), comprising:
preparing a first conductive type semiconductor layer (element 221, see [0425] “The first semiconductor layer 221 may be a semiconductor layer that includes a first conductive type impurity”);
stacking, on the first conductive type semiconductor layer, an active layer (element 223, see [0424] “active layer 223”) having a single quantum well structure (see [0434] “The active layers 223, 233, and 243 of the first, second, and third epitaxial stacks 220, 230, and 240 may have a single quantum well structure”); and
stacking a second conductive type semiconductor layer (element 225, see [0425] “the second semiconductor layer 225 may be a semiconductor layer that includes a second conductive type impurity”) on the active layer.
Chae does not appear to explicitly disclose wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1. 
	Choi discloses (see attached translation document Fig. 3 and pg. 2 “light emitting device”) wherein the single quantum well structure (element 120 and see pg. 5 “active layer 120 optionally includes a single quantum well”) is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer (element 115, and see pg. 3 “first conductivity type semiconductor layer 115”) or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 (see pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
	The ratio of conduction band offset relationship between the first conductive type semiconductor layer and the second conductive type semiconductor layer as taught by Choi is incorporated as the ratio of conduction band offset relationship between the first conductive type semiconductor layer and the second conductive type semiconductor layer of Chae.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 as taught by Choi as wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 of Chae because the combination allows for preventing deterioration of the crystal quality of the first and second semiconductor layers (see Choi pg. 4);
	the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conduction band offset ratio relationship between first conductive type semiconductor layer and second conductive type semiconductor layer in a single quantum well light emitting diode device for another to obtain predictable results (see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”);
	furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.

16.	Regarding Claim 11, Chae and Choi disclose the method of claim 10, wherein:
when the micro LED operates, the first conductive type semiconductor layer injects holes into the active layer (see Chae [0434] element 221 is n-type which injects holes), and the second conductive type semiconductor layer injects electrons into the active layer (see Chae [0423] element 225 is p-type which injects electrons), and
the active layer generates light having a predetermined wavelength by a combination of electrons and holes injected from the first conductive type semiconductor layer and the second conductive type semiconductor layer, respectively (see Chae Fig. 17A n-type semiconductor element 221, light emitting single quantum well element 223, and p-type semiconductor element 225 which structure results in a predetermined wavelength which determines the color;
see Chae [0437-0440] “When displaying the colors, the light emitting stacked structure having the above-described structure provides the different color lights through areas overlapped with each other rather than providing the different color lights through different areas on a plane, and thus a light emitting element may be downsized and integrated.” And see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element” and pg. 5 “The active layer 120 may selectively emit light within a wavelength range from visible light to ultraviolet light, and may emit light having a peak wavelength of a visible light ray or light having a blue peak wavelength, but the present invention is not limited thereto.”).

17.	Regarding Claim 12, Chae and Choi disclose the method LED of claim 11, wherein the single quantum well structure is formed so that a ratio of the conduction band offset of the second conductive type semiconductor layer and the valence band offset of the first conductive type semiconductor layer becomes greater than 0 and less than 1 (see Choi pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.).

18.	Regarding Claim 13, insofar as the claim can be interpreted and understood despite the objections, Chae and Choi disclose the method LED of claim 10, wherein when the micro LED operates, the first conductive type semiconductor layer injects electrons into the active layer (see Chae [0434] element 221 is n-type which injects holes), and the second conductive type semiconductor layer injects electrons into the active layer (see Chae [0423] element 225 is p-type which injects electrons).

19.	Regarding Claim 14, Chae and Choi disclose the method LED of claim 13, wherein the single quantum well structure is formed so that a ratio of the conduction band offset of the first conductive type semiconductor layer and the valence band offset of the second conductive type semiconductor layer becomes greater than 0 and less than 1 (see Choi pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.).

20.	Regarding Claim 16, Chae and Choi disclose the method LED of claim 10, wherein the micro LED
has a symmetrical structure according to which the first conductive type semiconductor layer and the second conductive type semiconductor layer are composed of an identical material, or
has an asymmetrical structure according to which the first conductive type semiconductor layer and the second conductive type semiconductor layer are composed of different materials
(see Choi pg. 5 and pg. 19 [0049] the first semiconductor layer is AlaInbGa1-a-bN(0≤a≤1, 0≤b≤1, 0≤a+b≤1) and the second semiconductor layer is AlcIndGa1-c-dN(0≤c≤1, 0≤d≤1, 0≤c+dy≤1;
Note, the claim requires for the two semiconductor layers to be either the same material or different material which are the only two relationships possible between the two semiconductor layers).

21.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as obvious over Chae et al. (US 2019/0164945 A1), hereinafter as Chae, in view of Choi et al. (KR 2016/0046186 A, see attached translation document), hereinafter as Choi, in view of Wagner et al. (US 2011/0303893 A1), hereinafter as Wagner.

22.	Regarding Claim 8, Chae and Choi disclose the micro LED of claim 1.
Chae and Choe do not appear to explicitly disclose wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP).
Wagner discloses wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP) (see Fig. 2 and [0043] “suitable materials for the continuous light emitter region may include, but are not limited to, indium gallium phosphide (InGaP)”).
The active layer material of Wagner is incorporated as an active layer material of Chae and Choe.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP) as taught by Wagner as wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP) of Chae and Choe because the combination allows for a single quantum well light emitting layer to emit light between a first conductivity semiconductor and second conductivity semiconductor (see Wagner Fig. 2 and [0042-0043]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known active layer material in a similar device for another where selectable options are provided as alternatives (see Wagner [0043]).



23.	Regarding Claim 15, Chae and Choi disclose the method LED of claim 10.
Chae and Choe do not appear to explicitly disclose wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP).
Wagner discloses wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP) (see Fig. 2 and [0043] “suitable materials for the continuous light emitter region may include, but are not limited to, indium gallium phosphide (InGaP)”).
The active layer material of Wagner is incorporated as an active layer material of Chae and Choe.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP) as taught by Wagner as wherein the active layer is composed of an indium-gallium-phosphor compound (InGaP) of Chae and Choe because the combination allows for a single quantum well light emitting layer to emit light between a first conductivity semiconductor and second conductivity semiconductor (see Wagner Fig. 2 and [0042-0043]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known active layer material in a similar device for another where selectable options are provided as alternatives (see Wagner [0043]).

24.	Claims 17-20 are rejected under 35 U.S.C. 103 as obvious over Chae et al. (US 2019/0164945 A1), hereinafter as Chae, in view of Lee et al. (US 2019/0198565 A1), hereinafter as Lee, in view of Choi et al. (KR 2016/0046186 A, see attached translation document), hereinafter as Choi


25.	Regarding Claim 17, Chae discloses a display (see Figs. 16-17C and [0419] “light emitting stacked structure”) comprising:
	an integrated circuit device in which a driving circuit is wired (see Figs. 16-17A and [0436-0437] “The light emitting signal includes first, second, and third light emitting signals SR, SG, and SB respectively corresponding to the first, second, and third epitaxial stacks 220, 230, and 240” and “the first, second, and third epitaxial stacks 220, 230, and 240 are independently driven”); and
a plurality of micro light-emitting diodes (LEDs) (elements 220, 230, 240, see [0431] “thickness of about 2000 angstroms to about 2 micrometers” and [0290] “a light emitting device or a light emitting diode according to exemplary embodiments may include a micro LED”),
wherein each of the micro LEDs comprises:
a first conductive type semiconductor layer (respective element 221, 231, 241 see [0425] “The first semiconductor layer 221 may be a semiconductor layer that includes a first conductive type impurity”, [0423]) and a second conductive type semiconductor layer (respective element 225, 235, 245 see [0425] “the second semiconductor layer 225 may be a semiconductor layer that includes a second conductive type impurity”, see [0423]); and
an active layer (respective element 223, 233, 243 see [0423] “active layers 223, 233, and 243”) disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer (see Fig. 17A) and having a single quantum well structure (see [0434] “The active layers 223, 233, and 243 of the first, second, and third epitaxial stacks 220, 230, and 240 may have a single quantum well structure”),
Chae does not appear to explicitly disclose the plurality of micro light-emitting diodes (LEDs) mounted on one surface of the integrated circuit device; wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of another of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1.
Lee discloses the plurality of micro light-emitting diodes (LEDs) mounted on one surface of the integrated circuit device (see [0087] “a light emitting stacked structure or a light emitting diode according to exemplary embodiments may include a micro LED”, [0090] “a driving device including a thin film transistor may further be disposed on the substrate 10, which may drive the epitaxial stacks in an active matrix method”).
	The plurality of micro light-emitting diodes (LEDs) mounted on one surface of the integrated circuit device as taught by Lee is incorporated as a plurality of micro light-emitting diodes (LEDs) mounted on one surface of the integrated circuit device of Chae (the substrate incorporates the driving circuit such that the plurality of micro LEDs are mounted on one top surface).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the plurality of micro light-emitting diodes (LEDs) mounted on one surface of the integrated circuit device as taught by Lee as the plurality of micro light-emitting diodes (LEDs) mounted on one surface of the integrated circuit device of Chae because the combination allows driving of the micro LED in an active matrix method on a substrate such as a printed circuit board or composite substrate (see Lee [0090]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known display with micro LED for another to obtain predictable results (see Lee Fig. 1 and [0090]).
	Chae and Lee do not appear to explicitly disclose wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of another of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1.
Choi discloses (see attached translation document Fig. 3 and pg. 2 “light emitting device”) wherein the single quantum well structure (element 120 and see pg. 5 “active layer 120 optionally includes a single quantum well”) is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer (element 115, and see pg. 3 “first conductivity type semiconductor layer 115”) or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 (see pg. 4 “the energy band gap difference between the first semiconductor layer and the second semiconductor layer may be 0.7 eV to 1 eV”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
	The ratio of conduction band offset relationship between the first conductive type semiconductor layer and the second conductive type semiconductor layer as taught by Choi is incorporated as the ratio of conduction band offset relationship between the first conductive type semiconductor layer and the second conductive type semiconductor layer of Chae.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 as taught by Choi as wherein the single quantum well structure is formed so that a ratio of a conduction band offset of any one of the first conductive type semiconductor layer or the second conductive type semiconductor layer and a valence band offset of the other of the first conductive type semiconductor layer or the second conductive type semiconductor layer becomes greater than 0 and less than 1 of Chae and Lee because the combination allows for preventing deterioration of the crystal quality of the first and second semiconductor layers (see Choi pg. 4);
	the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conduction band offset ratio relationship between first conductive type semiconductor layer and second conductive type semiconductor layer in a single quantum well light emitting diode device for another to obtain predictable results (see Choi Fig. 3 and pg. 4, also see pgs. 1-2 “When a forward voltage is applied to the light emitting device, electrons in the n-layer and holes in the p-layer are coupled to emit energy corresponding to the band gap energy of the conduction band and the valance band. This energy is mainly emitted in the form of heat or light, and when emitted in the form of light, becomes a light emitting element … At this time, in order to improve the light emitting structure, it is required that the crystal quality of the semiconductor layer should be improved, the light emitting region must be expanded, and the generated light is effectively emitted to the outside of the light emitting structure.”);
	furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see Choi Fig. 3 and pgs. 1-2, 4 the range of the ratio effects emitted light from electron and hole coupling and crystal quality.

26.	Regarding Claim 18, Chae and Lee and Choi disclose the micro LED of claim 17, wherein the micro LEDs generate lights having different wavelengths (see [0424] “the first semiconductor layer 221, the active layer 223, and the second semiconductor layer 225 of the first epitaxial stack 220 may include a semiconductor material that emits the red light”, see [0429] “The n-type semiconductor layer 231, the active layer 233, and the p-type semiconductor layer 235 may include a semiconductor material that emits the green light.”, and [0432] “The n-type semiconductor layer 241, the active layer 243, and the p-type semiconductor layer 245 may include a semiconductor material that emits the blue light.”).

27.	Regarding Claim 19, Chae and Lee and Choi disclose the micro LED of claim 18, wherein the micro LEDs are attached to the one surface of the integrated circuit device (see Chae Figs. 16-17A and Choi Fig. 1 on one upper surface of the integrated circuit device substrate, and see [0090] “a driving device including a thin film transistor may further be disposed on the substrate 10, which may drive the epitaxial stacks in an active matrix method”).

28.	Regarding Claim 20, Chae and Lee and Choi disclose the micro LED of claim 18, wherein the micro LEDs are stacked on the one surface of the integrated circuit device (see Chae Figs. 16-17A and Choi Fig. 1 stacked on one upper surface of the integrated circuit device substrate, and see [0090] “a driving device including a thin film transistor may further be disposed on the substrate 10, which may drive the epitaxial stacks in an active matrix method”).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818